Citation Nr: 0926416	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  00-09 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability rating greater than 
20 percent prior to February 18, 1999, and to a compensable 
disability rating thereafter, for status-post right hip 
fracture with pinning.

2.  Entitlement to a disability rating greater than 
20 percent prior to March 26, 1999, and greater than 
10 percent thereafter, for residuals of removal of a right 
axillary tumor.

3.  Entitlement to an initial compensable rating for 
bilateral great toenail fungal infection with left toenail 
avulsion.

4.  Entitlement to an initial compensable rating for 
residuals of a left bunionectomy.

5.  Whether a rating reduction from 20 percent to a non-
compensable rating effective February 18, 1999, for status-
post right hip fracture with pinning was warranted.

6.  Whether a rating reduction from 20 percent to 10 percent 
effective March 26, 1999, for residuals of removal of a right 
axillary tumor was warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1990 to March 
1994 and additional U.S. Army National Guard (ANG) service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which granted, in pertinent part, the 
Veteran's claims of service connection for right great 
toenail fungal infection, assigning a zero percent rating 
effective February 1, 1994; and residuals of a left 
bunionectomy, assigning a zero percent rating effective 
February 28, 1997.  The RO also reduced the disability rating 
assigned for the Veteran's service-connected status-post 
right hip fracture with pinning from a 20 percent rating to a 
noncompensable rating effective February 18, 1999, and 
reduced the disability rating assigned for the Veteran's 
service-connected residuals of removal of a right axillary 
tumor from a 20 percent rating to a 10 percent rating 
effective March 26, 1999.

In June 2006, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In July 1994, the RO granted service connection for 
status-post right hip fracture with pinning, assigning a 
20 percent rating effective February 1, 1994.

3.  In July 1994, the RO granted service connection for 
residuals of removal of a right axillary tumor, assigning a 
20 percent rating effective February 1, 1994.

4.  The Veteran's status-post right hip fracture with pinning 
is manifested by, at worst, thigh flexion limited to 
30 degree or more.

5.  The Veteran's residuals of removal of a right axillary 
tumor is manifested by, at worst, a tender surgical scar with 
complaints of pain.  

6.  The Veteran's bilateral great toenail fungal infection 
with left toenail avulsion is manifested by, at worst, eczema 
with slight, if any, exfoliation, exudation or itching, or 
affecting less than 5 percent of the entire body or exposed 
areas of the body and requiring no more than topical therapy 
in the past 12-month period.

7.  The Veteran's residuals of a left bunionectomy are 
manifested by, at worst, mild hallux valgus.

8.  In May 1999, the RO properly reduced the rating assigned 
to the Veteran's service-connected status-post right hip 
fracture with pinning from 20 percent to a non-compensable 
rating effective February 18, 1999.

9.  In May 1999, the RO properly reduced the rating assigned 
to the Veteran's service-connected residuals of removal of a 
right axillary tumor from 20 percent to 10 percent effective 
March 26, 1999.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 
20 percent prior to February 18, 1999, and to a compensable 
disability rating thereafter, for status-post right hip 
fracture with pinning have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.7, 4.71a, 4.118, DC 5299-5252 (2008).

2.  The criteria for a disability rating greater than 
20 percent prior to March 26, 1999, and greater than 
10 percent thereafter, for residuals of removal of a right 
axillary tumor have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
4.118, DC 5201-7804 (2008).  

3.  The criteria for an initial compensable rating for 
bilateral great toenail fungal infection with left toenail 
avulsion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, 
DC 7899-7813 (effective before and after August 30, 2002).

4.  The criteria for an initial compensable rating for 
residuals of a left bunionectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.73, DC 5280 (2008).

5.  The rating reduction from 20 percent to a non-compensable 
rating effective February 18, 1999, for status-post right hip 
fracture with pinning was proper.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5112(b)(6) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.103(b)(2), 3.159, 4.1, 4.7, 4.71a, 4.118, DC 5299-5252 
(2008).

6.  The rating reduction from 20 percent to 10 percent 
effective March 26, 1999, for residuals of removal of a right 
axillary tumor was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5112(b)(6) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.103(b)(2), 3.159, 4.1, 4.7, 4.71a, 4.118, DC 5201-7804 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in July 2006 and November 2007, VA notified 
the Veteran of the information and evidence needed to 
substantiate and complete her claims, including what part of 
that evidence she was to provide and what part VA would 
attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the Veteran to 
submit medical evidence showing that her service-connected 
disabilities had worsened and noted other types of evidence 
the Veteran could submit in support of her claims.  The 
Veteran was informed of when and where to send the evidence.  
After consideration of the contents of these letters, the 
Board finds that VA has satisfied substantially the 
requirement that the Veteran be advised to submit any 
additional information in support of her claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the Veteran's claims for increased ratings 
for status-post right hip fracture with pinning and for 
residuals of removal of a right axillary tumor, the Board 
notes that, for an increased compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The VCAA notice letters 
issued to the Veteran in this appeal correctly requested 
evidence showing that her service-connected right hip and 
right axillary tumor residuals had increased in severity, 
properly identified the sources of such evidence, and also 
invited the Veteran to submit statements from other 
individuals who could describe from their knowledge and 
personal observations how these service-connected 
disabilities had worsened.  Although the VCAA notice letters 
did not indicate that the Veteran also could submit evidence 
showing the effect that worsening of her disabilities had on 
her employment and daily life, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Because the Veteran's increased rating claims for 
status-post right hip fracture and for right axillary tumor 
residuals are being denied in this decision, the Board finds 
that any failure to notify and/or develop these claims under 
the VCAA cannot be considered prejudicial to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Additional notice of the five elements of a service-
connection claim was provided in the July 2006 VCAA notice 
letter, as is now required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, the Board finds that VA met 
its duty to notify the appellant of her rights and 
responsibilities under the VCAA.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, VA 
could not have provided pre-adjudication VCAA notice because 
the rating decisions currently on appeal were issued well 
before the VCAA's enactment.  Because the Veteran's increased 
rating claims for status-post right hip fracture with pinning 
and for residuals of removal of a right axillary tumor are 
being denied in this decision, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the Veteran.  See Dingess, 
19 Vet. App. at 473.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board notes that the Veteran's higher initial rating 
claims for bilateral great toenail fungal infection with left 
toenail avulsion and residuals of a left bunionectomy are 
"downstream" elements of the RO's grant of service 
connection for these disabilities in the currently appealed 
rating decision.  For such downstream issues, notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required 
in cases where such notice was afforded for the originating 
issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  To the extent that Dingess requires more extensive 
notice as to potential downstream issues such as disability 
rating and effective date, because the currently appealed 
rating decision was fully favorable to the Veteran on the 
issue of service connection for bilateral great toenail 
fungal infection with left toenail avulsion and residuals of 
a left bunionectomy, and because the Veteran's higher initial 
rating claims are being denied in this decision, the Board 
finds no prejudice to the Veteran in proceeding with the 
present decision and any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Court 
held that, in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording her the opportunity to give testimony before 
the RO and the Board, although she declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the Veteran's claims file; the Veteran does not contend 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, pursuant to the Board's July 2006 remand, 
the Veteran was provided with VA examinations to determine 
the current nature and severity of her service-connected 
disabilities. Thus, additional examinations are unnecessary.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In 
summary, the Board finds that VA has done everything 
reasonably possible to notify and to assist the Veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

The Veteran contends that the reduction from 20 percent to a 
non-compensable rating effective February 18, 1999, for 
status-post right hip fracture with pinning and the reduction 
from 20 percent to 10 percent effective March 26, 1999, for 
residuals of removal of a right axillary tumor were improper.

As noted above, in July 1994, the RO granted service 
connection for status-post right hip fracture with pinning, 
assigning a 20 percent rating effective February 1, 1994.  
The RO also granted service connection for residuals of a 
removal of a right axillary tumor, assigning a 20 percent 
rating effective February 1, 1994.  This decision was not 
appealed and became final.  See 38 U.S.C.A. § 7105 (West 2002 
& Supp. 2009).  

The Board notes that, under 38 C.F.R. § 3.103(b)(2), no award 
of compensation will be reduced unless the beneficiary is 
notified of such adverse action and has been provided a 
period of 60 days to submit evidence showing that the adverse 
action should not be taken.  38 C.F.R. § 3.103(b)(2) (2008).  

In this case, the RO notified the Veteran in the currently 
appealed May 1999 rating decision that it was taking adverse 
action by reducing the disability ratings assigned for 
service-connected status-post right hip fracture with pinning 
and service-connected residuals of removal of a right 
axillary tumor.  It also appears that the RO reduced these 
disability ratings based on physical improvements seen on VA 
treatment records.  The Veteran was given a period of 60 days 
to submit evidence showing that the disability ratings should 
not be reduced.  Because the RO complied with the notice 
provisions found in 38 C.F.R. § 3.103(b)(2), the Board finds 
that the rating reductions from 20 percent to a non-
compensable rating effective February 18, 1999, for status-
post right hip fracture with pinning and from 20 percent to 
10 percent effective March 26, 1999, for residuals of removal 
of a right axillary tumor were proper.  See 38 C.F.R. 
§ 3.103(b)(2) (2008).

Having determined that the rating reductions were proper, the 
Board next turns to the issue of whether the Veteran is 
entitled to a disability rating greater than 20 percent prior 
to February 18, 1999, and to a compensable disability rating 
thereafter, for a right hip fracture with pinning and to a 
disability rating greater than 20 percent prior to March 26, 
1999, and greater than 10 percent thereafter, for residuals 
of removal of a right axillary tumor.  The Veteran also 
contends that her service-connected bilateral great toenail 
fungal infection with left toenail avulsion and service-
connected residuals of a left bunionectomy are more disabling 
than currently evaluated.

As relevant to this appeal, the Veteran's service-connected 
right hip fracture with pinning currently is evaluated as 
20 percent disabling effective February 1, 1994, and as zero 
percent disabling effective February 18, 1999, by analogy to 
38 C.F.R. § 4.71a, DC 5299-5252 (limitation of thigh 
flexion).  See 38 C.F.R. § 4.71a, DC 5299-5252 (2008).  A 
20 percent rating is assigned under DC 5252 for thigh flexion 
limited to 30 degrees.  A 30 percent rating is assigned for 
thigh flexion limited to 20 degrees.  A maximum 40 percent 
rating is assigned for thigh flexion limited to 10 degrees.  
See 38 C.F.R. § 4.71a, DC 5252.

The Veteran's service-connected residuals of removal of a 
right axillary tumor currently are evaluated as 20 percent 
disabling effective February 1, 1994, and as 10 percent 
disabling effective March 26, 1999, by analogy to 38 C.F.R. 
§§ 4.71a, 4.118, DC 5201-7804 (limitation of motion of the 
arm-superficial scars).  See 38 C.F.R. §§ 4.71a, 4.118, 
DC 5201-7804 (2008).  

A minimum 20 percent rating is assigned under DC 5201 for 
limitation of motion of the arm at the shoulder level for the 
major (dominant) or minor (non-dominant) side.  A 20 percent 
rating also is assigned for limitation of motion of the arm 
midway between the side and shoulder level for the minor 
side.  A 30 percent rating is assigned for limitation of 
motion of the arm midway between the side and shoulder level 
for the major side.  A maximum 30 percent rating is assigned 
under DC 5201 for limitation of motion of the arm to 
25 degrees from the minor side.  A maximum 40 percent rating 
is assigned for limitation of motion of the arm to 25 degrees 
from the major side.  See 38 C.F.R. § 4.71a, DC 5201.

Although the regulations for evaluating skin disabilities 
were revised effective August 30, 2002, the Board notes that 
DC 7804 was not changed.  See 67 Fed. Reg. 49596 (July 31, 
2002).  A 10 percent rating is assigned under DC 7804 for 
superficial scars which are painful on examination.  Note (1) 
to DC 7804 defines a superficial scar as one not associated 
with underlying soft tissue damage.  See 38 C.F.R. § 4.118, 
DC 7804.

The Veteran's service-connected bilateral great toenail 
fungal infection with left toenail avulsion currently is 
evaluated as zero percent disabling (non-compensable) by 
analogy to 38 C.F.R. § 4.118, DC 7899-7813.  See 38 C.F.R. 
§ 4.118, DC 7899-7813 (2008).  As noted, the regulations for 
evaluating skin disabilities were revised effective 
August 30, 2002.  See 67 Fed. Reg. 49596 (July 31, 2002).  
Thus, the Veteran is entitled to the application of the 
version of the regulation that is more favorable to him from 
the effective date of the new criteria; only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria.  VAOPGCPREC 3-2000.

Under DC 7813, prior to August 30, 2002, dermatophytosis was 
rated under DC 7806 as eczema, depending on the location, 
extent, and repugnant or otherwise disabling character of 
manifestations.  Prior to August 30, 2002, a zero percent 
rating was assigned under DC 7806 for eczema with slight, if 
any, exfoliation, exudation, or itching, if on an non-exposed 
surface or small area.  A 10 percent rating was assigned for 
eczema with exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area.  A 30 percent rating 
was assigned for eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  A maximum 
50 percent rating was assigned under the former DC 7806 for 
eczema with ulceration or extensive exfoliation or crusting 
and systemic or nervous manifestations or if it was 
exceptionally repugnant.  See 38 C.F.R. § 4.118, DC 7806 
(effective prior to August 30, 2002).

Effective August 30, 2002, DC 7813 provides that 
dermatophytosis will be rated as disfigurement of the head, 
face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, 
or 7805), or dermatitis (DC 7806), depending upon the 
predominant disability.  Thus, the Veteran's bilateral great 
toenail fungal infection with left toenail avulsion will be 
rated as dermatitis by analogy to DC 7806.  See 38 C.F.R. 
§ 4.118, DC 7806 (effective August 30, 2002).  A zero percent 
rating is assigned under DC 7806 for dermatitis affecting 
less than 5 percent of the entire body or exposed areas of 
the body and requiring no more than topical therapy during 
the past 12-month period.  A 10 percent rating is assigned 
for dermatitis affecting at least 5 percent but less than 
20 percent of the entire body or exposed areas of the body or 
requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than 6 weeks during the past 12-month 
period.  A 30 percent rating is assigned for dermatitis 
affecting 20 to 40 percent of the entire body or exposed 
areas of the body or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of 6 weeks or more during the past 12-month period.  
A maximum 60 percent rating is assigned under DC 7806 for 
dermatitis affecting more than 40 percent of the entire body 
or exposed areas of the body or requiring constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  Id.

The Veteran's service-connected residuals of a left 
bunionectomy currently are evaluated as zero percent 
disabling under 38 C.F.R. § 4.73, DC 5280 (unilateral hallux 
valgus).  See 38 C.F.R. § 4.73, DC 5280 (2008).  A 10 percent 
rating is assigned under DC 5280 for severe unilateral hallux 
valgus if equivalent to amputation of the great toe or when 
operated on with resection of the metatarsal head.  Id.

The Veteran's service treatment records show that, at her 
enlistment physical examination in November 1989, her medical 
history included a corn on the right foot which the in-
service examiner found to be "no problem."  Clinical 
evaluation was normal except for several scars.  

X-rays of the right hip in March 1990 indicated no bony 
abnormalities.

In April 1990, the Veteran complained that her right hip pain 
had shifted laterally.  Objective examination showed an 
antalgic gait, tenderness to palpation along the greater 
trochanter.  Range of motion testing showed 0 degrees of 
flexion with the remainder within normal limits.  X-rays 
appeared positive for femoral neck stress fracture.  The 
assessment was rule-out femoral neck stress fracture.

X-rays of the right hip in March 1991 showed 3 orthopedic 
screws through the right femoral neck from below the greater 
trochanter to the tip of the femoral head.

In August 1992, the Veteran complained that her bilateral 
great toenails were "falling off" every 6 months and toe 
pain which was limiting her mobility.  Objective examination 
showed 2/4 dorsalis pedis and posterior tibial pulses, no 
edema, no ulcers, no infection, right hallux nail has 
2 nails, left hallux nail has 1 nail with distal skin taut 
and hyperkeratotic, and an incurvated left hallux laterally.  
The assessment was onychocryptosis.  The Veteran underwent 
left great toenail avulsion.

Later in August 1992, the Veteran complained of increasing 
right hip pain after running every day (2-3 miles) and 
occasionally running 4 miles.  She reported that she only 
could sleep on her abdomen and experienced increased pain 
with sitting or prolonged standing.  It was noted that the 
Veteran was status-post right femoral neck fracture with open 
reduction internal fixation (ORIF).  Objective examination 
showed a full range of motion in the right hip but tenderness 
to palpation on internal rotation.  The assessment was right 
hip pain.

In September 1992, the Veteran complained that she was 
"having a lot of pain" in the left hallux.  Objective 
examination showed no infection but there was tenderness, 
erythema, and drainage.

In May 1993, the Veteran underwent total nail avulsion of the 
left hallux nail.

In July 1993, the Veteran complained of purulent discharge 
and increased pain over the prior 1 1/2 weeks which had not 
responded to hot soaks.  It was noted that she was status-
post excision of left great toenail in May 1993.  Objective 
examination showed 2/4 dorsalis pedis and posterior tibial 
pulses in the left foot, tenderness to palpation in the left 
hallux and mild exudate.  The assessment was slow healing.  

Later in July 1993, the Veteran complained of a chronic right 
axillary lump which was well-demarcated and manifested by 
increased discomfort with arm motion.  The provisional 
diagnosis was right axillary lump.

In August 1993, the Veteran complained of a right axillary 
lump which had been presented for 2 years but had increased 
in size in the past year.  The Veteran reported experiencing 
pain in the area and on certain arm movements, especially 
extension, and the pain had increased in the last month.  
Physical examination showed a 2.5 centimeter (cm) x 1 cm 
nodule on the right upper arm posteriorly lateral to the apex 
of the axilla which was subcutaneous, not fixed to underlying 
tissue, smooth, mobile, and firm.  The impressions included 
right upper posterior arm consistent with a nodule.

In October 1993, it was noted that the Veteran's mass on the 
right posterior upper arm had been excised in September 1993 
and had reappeared in the same location.  Physical 
examination showed a well-healed surgical scar and a firm 
1 x 2 cm mass which was tender.  The assessment was possible 
recurrence of fibrous hypertrophy.

At the Veteran's separation physical examination in October 
1993, her medical history included swollen and painful hips 
and foot trouble.  Clinical evaluation was normal except for 
several scars, including surgical scars for a left big toe 
bunion and right hip pinning.  A fracture of the right hip 
with ORIF and multiple joint pains were noted in the summary 
of defects and diagnoses.

In November 1993, the Veteran complained of a mass in the 
posterior axillary fold on the right upper extremity on the 
bronchial side.  Objective examination showed a 3 x 2 cm firm 
mass in the right upper extremity that was not hard, easily 
moveable, and not tender.  The assessment was recurrent mass 
with rapid growth and increased tenderness.  The Veteran was 
scheduled for an excisional biopsy.

The post-service medical evidence shows that, at an annual 
ANG physical examination in September 1995, the Veteran 
reported a medical history of foot trouble.  Clinical 
evaluation was normal except for several scars.

On VA outpatient treatment in February 1997, the Veteran 
complained of painful feet since 1993.  She reported a 
history of bilateral nail procedures, a left foot sprain, and 
toe fractures of the right foot.  Objective examination 
showed palpable dorsal pedis pulses bilaterally, no edema, 
normal deep tendon reflexes, generalized pain on palpation of 
both feet and ankles, 3/4 muscle strength in all groups 
bilaterally, and no deformity.

On private outpatient treatment in March 1997, the Veteran's 
complaints included pain in her feet "on and off" and joint 
stiffness.  She reported a history of "joint pain in the 
past three years, worse in the past six months," and right 
hip fracture and pinning.  Objective examination showed 
tender feet but no obvious swelling and tender hips, right 
greater than left.  The assessment included foot pain and 
possible rheumatoid arthritis.

On VA examination in March 1997, the Veteran's complaints 
included right hip pain "all the time," chronic pain in 
both feet, especially involving the toes, bilateral big toe 
pain and left third toe pain, scars on the right hip, and 
avulsion of the left great toenail.  Physical examination 
showed flexion of the right hip to 90 degrees, a surgical 
scar on the lateral aspect of the right hip 2 inches in 
length and tender to palpation, normal muscle bulk and tone 
in the right leg, an essentially completely removed left 
large toe nail bed with only minimal nail bed present, a 
normal right great toenail, marked sensitivity to light or 
deep touch over the toes, ball, and heel of the foot, an 
inability to curl the toes due to pain, tenderness with 
minimal residual nail tissue in the left great toenail area, 
pain on palpation of the right toenail "but no actual 
scar," and a 3 cm tender scar in the posterior right axilla.  
The VA examiner noted that the Veteran "is so tender and 
sensitive to palpation that it is difficult to determine 
whether there is any recurrence of a nodule or not."  The VA 
examiner stated that the Veteran's complaints of pain 
"seemed far out of proportion to the objective findings."  
The impressions included chronic pain diffusely involving 
both feet possibly related to a diffuse inflammatory 
arthritis and status-post left great toenail avulsion and 
fracture

On VA outpatient treatment in May 1998, the Veteran's 
complaints included bilateral feet swelling.  She reported 
that she was unable to sleep more than 3-4 hours a night 
because of neck and back pain.  The VA examiner noted that, 
on objective examination, hip flexion was to 90 degrees with 
pain "and [the Veteran] would not let me go further," the 
Veteran "would not let me do [hip abduction] because of pain 
anticipation," hip adduction was to 15 degrees until pain 
and the Veteran "would not let me go further," there was 
full strength bilaterally on dorsiflexion and plantar 
flexion, and right hip extension was to 5-10 degrees with 
pain.  The assessment was chronic hip pain status-post 
pinning of the right hip.

In December 1998, the Veteran reported that her right hip 
pain was better although she reported daily right hip pain 
which was exacerbated by driving and sitting.  Objective 
examination showed flexion to 60 degrees with little to no 
movement of the sacroiliac joints bilaterally, the right 
iliac crest appeared to have a slip-up injury, the lateral 
border of the right superior sacrum was tender to touch, the 
ischial tuberosity was mildly tender on the right, and the 
posterior medial trochanteric border was very tender.  The VA 
examiner noted that the Veteran "still will not let me 
abduct or adduct the right hip more than a couple of degrees 
due to pain."

On VA examination in February 1999, the Veteran's complaints 
included hip popping with any movement.  She reported that 
she had sustained a right hip fracture during active service 
and had a pinning of the right hip.  The VA examiner stated 
that the Veteran's claims file was not available for review 
although he reviewed x-rays reports.  Physical examination 
showed some diffuse tenderness over the greater trochanteric 
area of the right hip, tenderness in the hip area with end 
block rotation, no sciatic notice tenderness, seated straight 
leg raising was negative to 90 degrees, functional give-way 
weakness of both lower extremities, frank give-way on testing 
of hip flexors, adductors, abductors, and internal and 
external rotators bilaterally, intact sensation, and global 
hip aesthesia of the entire right lower extremity.  The VA 
examiner noted that "[a]ny type of passive hip range of 
motion resulted in a grimace and almost an outcry.  Hip range 
of motion could not be measured passively."  The VA examiner 
concluded that the Veteran had "no limitation of the right 
hip by testing" and also found no evidence of atrophy in 
either lower extremity.  The diagnoses were status-post right 
hip fracture intertrochanteric, healed, status-post 
percutaneous pinning of the right hip 
(intertrochanteric/femoral neck fracture), and striking 
functional pain behaviors.

On VA examination in March 1999, the Veteran's complaints 
included skin disease of the feet, residuals of a left great 
toe fracture, residuals of a bunionectomy, and residuals of 
removal of a right axilla tumor.  The Veteran reported that 
she had experienced a painful growth in her toes for the past 
2 years and her right toenail fell off every 6 months.  She 
also reported that her toes were painful on walking.  She 
reported further that she fractured her left great toe in 
1992 and the toenail was damaged and removed.  She also 
reported that she currently experienced chronic pain in the 
left great toe and had surgery on this toe for a bunion 
several months after she had fractured it.  The Veteran 
stated that she had had 2 surgeries to remove masses on her 
right axilla in September 1993 and January 1994.  The VA 
examiner stated that, although the Veteran's claims file was 
not available for review, he had reviewed the Veteran's 
electronic VA medical records.  Physical examination showed 
the right second and fifth toes were very tender to touch 
with blister-like eruptions near the tips, slight excoriation 
between the left fourth and fifth toes, an absent left great 
toenail, "some roughness of the toenail bed," tenderness in 
the entire left great toe with normal flexion, a loose right 
great toenail, and a 4 cm tender scar in the right posterior 
axillary area with no palpable mass and thickened, tender 
muscular tissue underneath the scar.  The assessment included 
status-post fracture of the left great toe with residual 
pain, absent left great toenail due to removal, loose right 
great toenail due to fungus, status-post removal of right 
axillary tumor of unknown origin with no evidence of tumor 
and tenderness in the scar, and status-post left 
bunionectomy, completely healed.

On VA examination in October 1999, the Veteran's complaints 
included continued right hip pain and instability since an 
in-service right hip fracture and chronic pain in the feet.  
The VA examiner reviewed the Veteran's claims file, including 
her service treatment records.  The Veteran reported that she 
had missed 1 day of work per week, used up all of her sick 
leave, and used 25 or 30 hours of annual leave because of 
doctor visits to treat her chronic pain.  The Veteran also 
reported that she only slept "about three hours" a night 
and had to change positions in bed frequently due to back and 
hip discomfort.  Physical examination showed tenderness 
"nearly everywhere that I check her for areas of 
tenderness" including around the lateral hips, right sciatic 
notch tenderness, and decreased sensation on the entire right 
side of her body.  X-rays showed 2 pins in the right hip and 
no degenerative joint disease.  The impressions included non-
dermatomal hypoesthesia on the right side.

In a September 2000 letter, Brian Graham, D.C., stated that 
the Veteran's diagnoses included right hip joint dysfunction 
with associated myofascial adhesions.  "Her right 
femur/acetabular joint is of major concern as it relates to 
her lower back biomechanics."

On VA outpatient treatment in April 2001, the Veteran's 
complaints included chronic right hip pain and pain in both 
feet.  The VA examiner stated, "This seems to be stable 
although [the Veteran] is getting more problems with pain 
in...her right hip."  The assessment included chronic right 
hip pain and pain in both feet.

In February 2002, the Veteran's complaints included chronic 
right hip pain.  The Veteran reported that she was wearing 
high heels "and now she has quite a bit of pain in the that 
right hip extending down to the right knee."  It was noted 
that the Veteran had been in a motor vehicle accident 
recently.  Objective examination of the right hip showed 
multiple myofascial trigger points around the hip area and 
pain over the trochanter bursa.  The assessment included 
chronic right hip pain.

VA x-rays of the right hip in March 2002 showed evidence of 
old right hip pinning without evidence of fracture or 
significant osteoarthritic changes.

On VA outpatient treatment in September 2002, the Veteran's 
complaints included hip pain, especially on the right.  She 
reported a history of right hip pinning with a shorter right 
leg.  Objective examination was deferred.  X-rays showed 
evidence of old right hip pinning without evidence of 
fracture or osteoarthritic changes.  The assessment included 
chronic right hip pain.

In January 2004, the Veteran complained of severe pain in the 
fifth toenail of the right foot and mild pain in the 
bilateral hallux toenails.  Objective examination showed 
elongated thickened brittle incurvated ridged toenails 1-5 
with yellow subungual debris in the bilateral hallux, a green 
creamy pus under the right fifth toenail, a pronated foot, 
and no excessive adduction or prominence at the medial mid-
foot.  The impressions included onychauxis 1-5 toenails of 
the bilateral feet, onychomycosis of the bilateral hallux, 
and a subungual abscess at the right fifth toe.  

In April 2004, it was noted that the Veteran was status-post 
motor vehicle accident in September 2003.  Objective 
examination showed an active range of motion in the lower 
extremities which was within normal limits

In February 2005, the Veteran denied any current heel pain 
but stated that her plantar fascia "still gets tight at 
times."  It was noted that she had a leg length deficiency 
with a shorter right leg by 3/4 inch.  Objective examination 
showed palpable dorsal pedis pulses in the left foot and non-
palpable in the right foot, posterior tibial pulses palpable 
and intact sensation bilaterally, mildly xerotic skin, 
hyperkeratotic lesions diffusely at the sub first, third, and 
fifth, and left first metatarsal heads, prominent plantar 
metatarsal heads bilaterally, a prominent styloid process in 
the left foot, high arched feet bilaterally, and a right 
medial malleolus approximately 3/4 inch more proximal than 
left.  The assessment included calluses.

In February 2006, the Veteran complained of an 8-month 
history of pain at the sub first metatarsophalangeal (MTP) 
joint on the left foot with formation of blister and callus.  
She reported that pain occurred with walking and movement of 
the joint and was localized to the first MTP joint and sub 
second MTP joint on the right and distal tip of the lateral 
aspect of the third digits bilaterally.  A history of a left 
foot bunionectomy was noted.  Objective examination showed 
diffuse hyperkeratosis sub first MTP joint bilaterally and 
sub second MTP joint on the right and distal lateral tip of 
the third digit bilaterally, enlargement of the first MTP 
joint on the left foot with painful limited range of motion 
with and without distraction and compression, pes cavus foot 
type with hammertoes, and prominent metatarsal heads 
plantarly bilaterally.  The assessment included a history of 
left foot bunionectomy, hallux limitus left foot, tyloma sub 
first MTP joint bilaterally and sub second MTP joint on the 
right foot, and corns on the distal third digits bilaterally.

In May 2007, the Veteran complained of painful corns on the 
bilateral fifth toes.  Objective examination showed 3/4 equal 
pedal pulses bilaterally, painful discrete corns on the 
distal lateral tip of the fifth digits, right greater than 
left, pes cavus foot type with hammertoes and prominent 
metatarsal heads plantarly bilaterally, and thickened, 
brittle, ridged toenails 1-5 on both feet.  The assessment 
included onychauxis 1-5 both feet, a history of left foot 
bunionectomy in 1992, hallux limitus in the left foot, and 
painful corns on the distal lateral fifth toes bilaterally, 
right greater than left.

On VA joints examination in May 2007, the Veteran's 
complaints included right hip pain and stiffness.  The VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records and VA medical records.  The 
Veteran's history included right hip pinning following an in-
service right hip fracture.  The Veteran reported that she 
was right-hand dominant.  She denied any constitutional 
symptoms or incapacitating episodes of arthritis.  She also 
reported that she had the ability to stand for 15-30 minutes 
and the ability to walk 1/4 mile.  Physical examination showed 
callus formation on the balls, metatarsophalangeal areas, and 
fifth toes of both feet, no abnormal shoe wear pattern, and 
no inflammatory arthritis or joint ankylosis.  Range of 
motion testing of the right hip showed flexion to 135 degrees 
actively and passively with no additional limitation of 
motion on repetitive use, extension to 30 degrees actively 
and passively with no additional limitation of motion on 
repetitive use, abduction to 40 degrees with pain beginning 
at 30 degrees actively and passively with no additional 
limitation of motion on repetitive use, adduction to 
20 degrees actively and passively with no additional 
limitation of motion on repetitive use, internal rotation to 
30 degrees with pain beginning at 20 degrees actively and 
passively with no additional limitation of motion on 
repetitive use, and external rotation to 45 degrees actively 
and passively with no additional limitation of motion on 
repetitive use.  X-rays of the right hip showed a normal 
appearing post-ORIF film of the right hip.  The VA examiner 
noted that, although the Veteran claimed that her range of 
motion in the right hip had decreased and her pain had 
increased since 1997, there was no significant arthritis in 
the right hip joint and no other impairment of either lower 
extremity except her feet.  The diagnosis was status-post 
right hip fracture with ORIF, healed, no deformity.

On VA feet examination in May 2007, the Veteran's complaints 
included bilateral feet pain and fatigability.  The VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records and VA medical records.  The 
Veteran's history of a left bunionectomy was noted.  Physical 
examination showed great toes and all nails thickened and 
ridged but not painful, no objective evidence of painful 
motion, swelling, tenderness, instability, or weakness in the 
left foot, evidence of abnormal weight bearing in 
callosities, 10 degrees of lateral angulation of the 
metatarsophalangeal joint # 1 on the left with some stiffness 
of the joint on active and passive range of motion, no 
weakness, fatigue, or lack of endurance after repetitive 
motion "only escalating pain," no skin or vascular foot 
abnormality, no evidence of malunion or non-union of the 
tarsal or metatarsal bones, and bilateral corns on the 
lateral fifth toes.  X-rays of the feet showed no evidence of 
fracture, dislocation, malalignment or significant arthritis.  
The radiologist's impressions were normal right and left 
foot.  The VA examiner opined that the Veteran's "foot 
disability is less than that claimed in 1997."  He also 
noted that there had been no progression since the Veteran's 
bunionectomy in 1992.  The diagnoses included left bunions, 
corrected 1992.

On VA scars examination in May 2007, the Veteran complained 
of a right axillary scar.  The VA examiner reviewed the 
Veteran's claims file, including his service treatment 
records and VA medical records.  A history of a scar from a 
lipoma excision in the right posterior axilla was noted.  The 
VA examiner stated that the Veteran's "right posterior 
axillary scar is less debilitating and not symptomatic at the 
present time."  Physical examination showed a scar in the 
right posterior axilla which was 0.8 centimeters (cm) in 
width and 6 cm in length with no tenderness to palpation, 
adherence to underlying tissue, limitation of motion or loss 
of function, underlying soft tissue damage, or skin 
ulceration or breakdown.  The diagnosis was scar of the right 
posterior axilla.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to a disability 
rating greater than 20 percent prior to February 18, 1999, 
and to a compensable disability rating thereafter, for a 
right hip fracture with pinning.  As noted above, the RO 
properly reduced the rating assigned for this disability.  It 
appears that the medical evidence of record also showed an 
improvement in the Veteran's service-connected right hip 
fracture.  For example, although the Veteran complained of 
constant right hip pain on VA examination in March 1997, her 
right hip flexion was to 90 degrees, there was normal muscle 
tone and bulk in the right leg, and the VA examiner concluded 
that the Veteran's complaints of pain were "far out of 
proportion to the objective findings."  Outpatient treatment 
in May 1998 showed flexion to 90 degrees with pain "and [the 
Veteran] would not let me go further," the Veteran also 
"would not let me do [hip abduction] because of pain 
anticipation," hip adduction was to 15 degrees until pain 
and the Veteran "would not let me go further," there was 
full strength bilaterally on dorsiflexion and plantar 
flexion, and right hip extension was to 5-10 degrees with 
pain.  The assessment was chronic hip pain status-post 
pinning of the right hip.  In December 1998, the Veteran 
reported that her right hip pain was better although she 
reported daily right hip pain which was exacerbated by 
driving and sitting.  Objective examination showed flexion to 
60 degrees with little to no movement of the sacroiliac 
joints bilaterally, the right iliac crest appeared to have a 
slip-up injury, the lateral border of the right superior 
sacrum was tender to touch, the ischial tuberosity was mildly 
tender on the right, and the posterior medial trochanteric 
border was very tender.  The VA examiner noted that the 
Veteran "still will not let me abduct or adduct the right 
hip more than a couple of degrees due to pain."  The 
assessment included sacral dysfunction, multiple right 
buttock and right sacral tenderness, and slipup of the right 
iliac crest.

On VA examination in February 1999, physical examination 
showed some diffuse tenderness over the greater trochanteric 
area of the right hip, tenderness in the hip area with end 
block rotation, seated straight leg raising was negative to 
90 degrees, functional give-way weakness of both lower 
extremities, frank give-way on testing of hip flexors, 
adductors, abductors, and internal and external rotators 
bilaterally, intact sensation, and global hip aesthesia of 
the entire right lower extremity.  The Veteran stated, "  
Any type of passive hip range of motion resulted in a grimace 
and almost an outcry.  Hip range of motion could not be 
measured passively."  The VA examiner concluded that the 
Veteran had "no limitation of the right hip by testing."  
This examiner also found no evidence of atrophy in either 
lower extremity.  The diagnoses were status-post right hip 
fracture intertrochanteric, healed, status-post percutaneous 
pinning of the right hip (intertrochanteric/femoral neck 
fracture), and striking functional pain behaviors.  The VA 
examiner stated on VA examination in October 1999 that there 
was tenderness "nearly everywhere that I check her for areas 
of tenderness" including around the lateral hips, right 
sciatic notch tenderness, and decreased sensation on the 
entire right side of her body.  X-rays of the hips showed 
2 pins in the right hip and no degenerative joint disease, 
however.  The impressions included non-dermatomal 
hypoesthesia on the right side.  On VA outpatient treatment 
in April 2001, the VA examiner noted that the Veteran's 
chronic right hip pain "seems to be stable" although she 
reported more right hip problems at this visit.  In February 
2002, it was noted that the Veteran had been involved in a 
recent motor vehicle accident.  X-rays taken in March 2002 
showed no fracture or significant osteoarthritic changes.  On 
outpatient treatment in April 2004, it was noted again that 
the Veteran was status-post motor vehicle accident in 
September 2003 and she had an active range of motion in the 
lower extremities which was within normal limits.

Finally, on VA examination in May 2007, the Veteran denied 
any constitutional symptoms or incapacitating episodes of 
arthritis.  She reported that she had the ability to stand 
for 15-30 minutes and the ability to walk 1/4 mile.  Range of 
motion testing of the right hip showed flexion to 135 degrees 
actively and passively with no additional limitation of 
motion on repetitive use; extension to 30 degrees actively 
and passively with no additional limitation of motion on 
repetitive use; abduction to 40 degrees with pain beginning 
at 30 degrees actively and passively with no additional 
limitation of motion on repetitive use; adduction to 
20 degrees actively and passively with no additional 
limitation of motion on repetitive use; internal rotation to 
30 degrees with pain beginning at 20 degrees actively and 
passively with no additional limitation of motion on 
repetitive use; and external rotation to 45 degrees actively 
and passively with no additional limitation of motion on 
repetitive use.  X-rays of the right hip showed a normal 
appearing post-ORIF film of the right hip.  The VA examiner 
noted that, although the Veteran claimed that her range of 
motion in the right hip had decreased and her pain had 
increased since 1997, there was no significant arthritis in 
the right hip joint and no other impairment of either lower 
extremity except her feet.  The diagnosis was status-post 
right hip fracture with ORIF, healed, no deformity.  In 
summary, absent evidence of right thigh flexion limited to 
less than 30 degrees (i.e., a 30 percent rating under 
DC 5252), the Board finds that the criteria for a disability 
rating greater than 20 percent prior to February 18, 1999, 
and to a compensable disability rating thereafter, for a 
right hip fracture with pinning have not been met.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of entitlement to a disability 
rating greater than 20 percent prior to March 26, 1999, and 
to a disability rating greater than 10 percent thereafter, 
for residuals of removal of a right axillary tumor.  Again, 
the RO properly reduced the rating assigned for this 
disability and it appears that the medical evidence showed an 
improvement in the Veteran's service-connected residuals of 
removal of a right axillary tumor.  For example, although the 
Veteran complained of painful residuals of a right axillary 
tumor removal on VA examination in March 1999 and reported 
her two in-service surgeries, physical examination showed 
only a 4 cm tender scar with no mass.  The diagnosis was 
status-post removal right axillary tumor with no evidence of 
tumor and tenderness in scar.  On VA scars examination in May 
2007, the Veteran's history of a scar from a lipoma excision 
in the right posterior axilla was noted.  The VA examiner 
stated that the Veteran's "right posterior axillary scar is 
less debilitating and not symptomatic at the present time."  
Physical examination showed a scar in the right posterior 
axilla which was 0.8 cm in width and 6 cm in length with no 
tenderness to palpation, adherence to underlying tissue, 
limitation of motion or loss of function, underlying soft 
tissue damage, or skin ulceration or breakdown.  The 
diagnosis was scar of the right posterior axilla.  In 
summary, absent evidence of a painful scar (i.e., a 
10 percent rating under DC 7804) or limitation of motion of 
the arm to the shoulder level (i.e., a 20 percent rating 
under DC 5201), the Board finds that the criteria for a 
disability rating greater than 20 percent prior to March 26, 
1999, and greater than 10 percent thereafter, for residuals 
of removal of a right axillary tumor have not been met.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim for an initial compensable 
rating for bilateral great toenail fungal infection with left 
toenail avulsion.  The Veteran's service treatment records 
show that he was treated on several occasions for bilateral 
great toenail problems and had left great toenail avulsion in 
August 1992 and May 1993.  Outpatient treatment in July 1993 
showed tenderness to palpation in the left hallux and the 
Veteran was diagnosed as having slow healing left great 
toenail.  It appears that the objective findings in the 
Veteran's service treatment records were the basis for the 
zero percent rating currently assigned for service-connected 
bilateral great toenail fungal infection with left toenail 
avulsion under DC 7899-7813.  See 38 C.F.R. § 4.118, DC 7899-
7813.

The post-service medical evidence shows that, on VA 
examination in March 1997, the Veteran complained of big toe 
pain and physical examination showed a minimal nail bed, a 
normal right great toe markedly sensitive to touch, 
tenderness to palpation in the left great toenail area, and 
pain on palpation of the right great toenail with no scar.  
The VA examiner concluded that the Veteran's complaints of 
pain were "far out of proportion to the objective 
findings."  The Veteran complained of painful toes on 
walking and chronic pain in the great toenail on VA 
examination in March 1999 when physical examination showed 
tenderness to palpation in the right second and fifth toes, 
slight excoriation between the left fourth and fifth toes, no 
left great toenail, and tenderness to palpation in the entire 
left great toe with normal flexion.  The diagnoses included a 
loose right great toenail due to fungus and residual pain.  
Outpatient treatment in January 2004 yielded complaints of 
severe pain in the fifth toenail of the right foot and mild 
pain in the bilateral hallux toenails.  Objective examination 
showed elongated thickened brittle incurvated ridged toenails 
1-5 with yellow subungual debris in the bilateral hallux and 
a green creamy pus under the right fifth toenail.  The 
impressions included onychauxis 1-5 toenails of the bilateral 
feet, onchomycosis of the bilateral hallux, and a subungual 
abscess at the right fifth toe.  VA outpatient treatment in 
May 2007 showed bilateral painful corns on the fifth toes of 
both feet.  

Finally, on VA examination in May 2007, when the Veteran 
complained of bilateral feet pain and fatigability, physical 
examination showed thickened and ridged but not painful great 
toes, no objective evidence of painful motion, swelling, 
tenderness, instability, or weakness in the left foot, 
evidence of abnormal weight bearing in callosities, no 
weakness, fatigue, or lack of endurance after repetitive 
motion "only escalating pain," no skin or vascular foot 
abnormality, no evidence of malunion or non-union of the 
tarsal or metatarsal bones, and bilateral corns on the 
lateral fifth toes.  X-rays of the feet showed no evidence of 
fracture, dislocation, malalignment or significant arthritis.  
The radiologist's impressions were normal right and left 
foot.  The VA examiner opined that the Veteran's "foot 
disability is less than that claimed in 1997."  In summary, 
absent evidence that the Veteran's bilateral great toenail 
fungal infection with left toenail avulsion is manifested by 
eczema with exfoliation, exudation, or itching (i.e., at 
least a 10 percent rating under the former DC 7806) or 
affecting more than 5 percent of the entire body or affected 
areas of the body (i.e., at least a 10 percent rating under 
the revised DC 7806), the Board finds that the criteria for 
an initial compensable rating for bilateral great toenail 
fungal infection with left toenail avulsion have not been met 
under either the former or revised rating criteria for 
evaluating skin disabilities.

The Board finally finds that the preponderance of the 
evidence is against the Veteran's claim for an initial 
compensable rating for residuals of a left bunionectomy.  It 
appears that the Veteran was not treated for a left 
bunionectomy during active service; as the RO noted in the 
May 1999 rating decision, however, a separate zero percent 
rating was assigned under DC 5280 based on the March 1999 VA 
examination report.  See 38 C.F.R. § 4.71a, DC 5280.  At that 
examination, the Veteran's complaints included residuals of a 
bunionectomy.  The Veteran reported that she currently 
experienced chronic pain in the left great toe and had 
surgery on this toe for a bunion several months after she had 
fractured it.  Physical examination showed tenderness in the 
entire left great toe.  The assessment included status-post 
left bunionectomy, completely healed.  

Although the Board acknowledges that the Veteran was treated 
for residuals of a left bunionectomy after service 
separation, his more recent treatment records show that this 
condition has healed completely and results in no compensable 
disability.  On VA outpatient treatment in February 2005, 
physical examination showed hyperkeratotic lesions diffusely 
sub first, third, and fifth, and left first metatarsal heads, 
prominent plantar metatarsal heads bilaterally, and a 
prominent styloid process in the left foot.  The assessment 
included calluses.  In February 2006, the Veteran complained 
of an 8-month history of pain at the sub first MTP joint on 
the left foot with formation of blister and callus.  
Objective examination showed diffuse hyperkeratosis sub first 
MTP joint bilaterally and sub second MTP joint on the right 
and distal lateral tip of the third digit bilaterally, and 
enlargement of the first MTP joint on the left foot with 
painful limited range of motion with and without distraction 
and compression.  The assessment included a history of left 
foot bunionectomy, hallux limitus left foot, tyloma sub first 
MTP joint bilaterally and sub second MTP joint on the right 
foot, and corns on the distal third digits bilaterally.  In 
May 2007, the Veteran complained of painful corns on the 
bilateral fifth toes.  Objective examination showed painful 
discrete corns on the distal lateral tip of the fifth digit, 
pes cavus foot type with hammertoes and prominent metatarsal 
heads plantarly, and thickened, brittle, ridged toenails 1-
5 .  The assessment included onychauxis 1-5 both feet, a 
history of left foot bunionectomy in 1992, hallux limitus in 
the left foot, pes cavus, and painful corns on the distal 
lateral fifth toes.  

Finally, on VA examination in May 2007, physical examination 
showed no evidence of abnormal weight bearing in callosities 
and corns on the lateral fifth toes.  X-rays of the feet 
showed no evidence of fracture, dislocation, malalignment or 
significant arthritis.  The radiologist's impressions were 
normal right and left foot.  The VA examiner opined that the 
Veteran's "foot disability is less than that claimed in 
1997."  He also noted that there had been no progression 
since the Veteran's bunionectomy in 1992.  The diagnoses 
included left bunions, corrected 1992.  In summary, absent 
evidence of severe unilateral hallux valgus, if equivalent to 
amputation of the great toe, or unilateral hallux valgus 
operated on with resection of the metatarsal head (i.e., a 
10 percent rating under DC 5280), the Board finds that the 
criteria for an initial compensable rating for residuals of a 
left bunionectomy have not been met.

The evidence of record from the day the Veteran filed these 
claims to the present also supports the conclusion that he is 
not entitled to additional increased compensation for his 
service-connected bilateral great toenail fungal infection 
with left toenail avulsion or his service-connected residuals 
of a left bunionectomy at any other time within the appeal 
period.

The potential application of 38 C.F.R. § 3.321(b)(1) (2008) 
has been considered.  The Veteran reported in October 1999 
that she had missed 1 day of work per week, used up all of 
her sick leave, and used 25 or 30 hours of annual leave 
because of doctor visits to treat her chronic pain.  The 
Veteran subsequently reported that she had retired in June 
2003.  Thus, the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this 
regard, the Board finds that there has been no showing by the 
Veteran that her service-connected disabilities have resulted 
in marked interference with her prior employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).

















	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a disability rating greater than 20 percent 
prior to February 18, 1999, and to a compensable disability 
rating thereafter, for a right hip fracture with pinning is 
denied.

Entitlement to a disability rating greater than 20 percent 
prior to March 26, 1999, and greater than 10 percent 
thereafter, for residuals of removal of a right axillary 
tumor is denied.

Entitlement to an initial compensable rating for bilateral 
great toenail fungal infection with left toenail avulsion is 
denied.

Entitlement to an initial compensable rating for residuals of 
a left bunionectomy is denied.

A rating reduction from 20 percent to a non-compensable 
rating effective February 18, 1999, for status-post right hip 
fracture with pinning was warranted.

A rating reduction from 20 percent to 10 percent effective 
March 26, 1999, for residuals of removal of a right axillary 
tumor was warranted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


